Citation Nr: 0735887	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  97-32 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
punctured right ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from January 1958 to December 
1959. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in August 2005.  A transcript 
of the hearing is associated with the veteran's claims 
folders.

When this case was before the Board in October 2005, it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran has residuals of a punctured right eardrum 
sustained in service.


CONCLUSION OF LAW

Residuals of a punctured right eardrum were incurred in 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are not available and are presumed 
destroyed.  However, as noted in the October 2005 decision, 
the Board accepts the veteran's account of having experienced 
noise exposure during service.  The veteran has described 
being in close proximity to the sound of artillery being 
fired.  The veteran is competent to testify as to exposure to 
loud sounds during service.  Available service records show 
that the veteran was assigned to an armored cavalry unit, and 
the Board therefore finds that his account of noise exposure 
is credible and consistent with the expected circumstances of 
such service.  

The veteran has also stated that he noticed problems with his 
hearing during service.  The veteran is competent to testify 
as to the symptoms he experienced during and after service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

A VA physician who examined the veteran and reviewed the 
claims folder in January 2007 has opined that the veteran's 
"previous eardrum trauma has probability of greater than 50 
[percent] that this was related to his previous military 
service."  The examiner added that without hearing screening 
or testing from the immediate post-service time period, 
nothing can be said with certainty.  The Board notes that VA 
law and regulations do not require certainty in medical 
opinions.  As discussed above, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  In this 
case, there is in fact no medical opinion that conflicts with 
the January 2007 opinion.  

The Board acknowledges that the January 2007 examiner based 
the opinion on the veteran's account that, "while working in 
tank gunnery he was exposed to loud noise trauma."  Again, 
exposure to noise is a matter within the competence of the 
veteran to recount.  The Board finds the veteran's statements 
to be credible.  Therefore, the fact that the examiner relied 
on such statements does not diminish the probative value the 
Board places on the opinion in any way.  The Board 
accordingly adopts the examiner's conclusion with respect to 
medical nexus, and finds that service connection for 
residuals of a punctured right eardrum is in order. 




ORDER

Entitlement to service connection for residuals of a 
punctured right eardrum is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


